Citation Nr: 0336156	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  01-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disorder.

2.  Entitlement to an increased rating for a right knee 
disorder. 

3.  Entitlement to an increased rating for a left knee 
disorder.  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




REMAND

On April 18, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of lumbar spine and his right 
and left knees.  Send the claims folder 
to the examiner for review.  The 
examination report should reflect that 
such a review was made.  
	
The examiner conducting the 
examination should determine the 
current characteristics and severity 
of the veteran's right and left knee 
disabilities.  All pertinent 
symptomatology and findings should 
be reported in detail.  Any 
indicated diagnostic tests, studies, 
and consultations should be 
accomplished.  

The examiner should record the range 
of motion in each knee observed on 
clinical evaluation.  In particular, 
in reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any 
pain.  The examiner should determine 
whether either the right or left 
knee disability is manifested by 
weakened movement, excess 
fatigability, or incoordination.  
These determinations should, if 
feasible, be expressed in terms of 
the degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

With regard to the lumbar spine the 
examiner should report the ranges of 
motion in degrees.  The examiner 
should also report the normal ranges 
of motion for the lumbar spine in 
degrees.

The examiner should determine 
whether the lumbar spine disability 
is manifested by weakened movement, 
excess fatigability, or 
incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if 
feasible, be expressed in terms of 
the degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

2.  Make arrangements with the 
appropriate VA Medical Center for the 
veteran to be afforded the following 
examination: a neurologic examination in 
order to evaluate the severity of 
intervertebral disc disease in accordance 
with new and old rating criteria.  Sent 
the claims file to the examiner for 
review.

The examiner should report the 
number and extent of any periods 
when intervertebral disc disease 
caused the veteran to be bedridden 
in the previous year.

The examiner should also report 
whether the intervertebral disc 
disease causes neuritis, neuralgia, 
partial or total paralysis of any 
nerve.  The examiner should comment 
on the severity of any neuritis, 
neuralgia or partial paralysis.

The examiner should also comment on 
whether there is pronounced 
intervertebral disc disease with 
persistent symptoms, neurologic 
findings appropriate to the site of 
any diseased disc, and little 
intermittent relief.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





